DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to RCE amendments/arguments for U.S. Application No. 16/009970 filed on February 15, 2021.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.



	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
3.	The Information Disclosure Statement filed on November 10, 2020 and November 16, 2020 was reviewed and accepted by the Examiner.


Response to Arguments
4.	The applicant’s arguments have been considered but are not persuasive. 

On pg. 8 of remarks in regards to 35 U.S.C. 102(a)(1) relating to claim 1, Applicant states “In contrast, the limitation of claim 1 is directed to accessing a log of activities of a user that is completing a document on behalf of a second user. In other words, the log of activities is of a collaborator not of the requesting user.”

Examiner that Harris does teach this limitation. Par. 0021 Harris discloses detecting a sequence of user actions. The sequence of user actions is seen as log of the activities performed by the first user.  Par. 0023 Harris discloses identifying a collaborator based upon the subject areas and documents that are associated with a collaborator.  The documents are seen as the log of activities. The collaborator is seen as the firs user.

	On pg. 8 of remarks in regards to 35 U.S.C. 102(a)(1) relating to claim 1, Applicant argues the amended limitations.

	Examiner replies that a new reference was introduced to teach this limitation.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1-3, 6, 7, 8, 9, 11, 12, 13, 14, 16, 17 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. U.S. Patent Application Publication No. 2015/0200893 (herein as ‘Harris’) and further in view of Qureshi et al. U.S. Patent No. 8,666,961 (herein as ‘Qureshi’).

As to claim 1 Harris teaches a method comprising:
Accessing a log of activities of a first user that is completing a document of an application on behalf of a second user (Par. 0021 Harris discloses detecting a sequence of user actions. The sequence of user actions is seen as log of the activities performed by the first user.  Par. 0023 Harris discloses identifying a collaborator based upon the subject areas and documents that are associated with a collaborator.  The documents are seen as the log of activities. The collaborator is seen as the firs user); 
the log of the activities comprising a data store with telemetry data indicating actions taken by the first user using features of the application to complete the document for the second user (Par. 0021 Harris discloses detecting a sequence of user actions. Par. 0039 Harris discloses a user is able to make a request for collaboration for a document. Par. 0046 Harris discloses a collaborator responding to a request to access/edit a document requested by a user);
Harris does not teach but Quershi teaches retrieving a user profile data structure for the first user, that is completing the document on behalf of the second user (Fig. 10 and Col. 20 Lines 55-59 and Col. 21 Lines 5-10 Qureshi discloses a user finding a help provider to help complete projects for the user.  Projects are seen as documents. The help provider is seen as the user profile data structure of the first user.  The help provider is the first user.  The user receiving the help is the second user);
the user profile data structure identifying a set of ratings for the user, including a feature rating for a feature of the features of the application in the telemetry data (Fig. 10, Col. 21 and Lines 5-10 and lines 40-45 Qureshi discloses the system using the ratings/rankings assigned to the providers based upon performance to determine whether to continue permitting the help providers to provide help services. The providers is ranked based upon specific categories.  The specific categories are seen as features of the application);
the feature rating indicating a proficiency of the first user with the feature of the application (Fig. 10, Col. 21 and Lines 5-10 and lines 40-45 Qureshi discloses the user searching for a help provider that is proficient in writing and economics and has a rating of at least 4 stars);
Harris and Quershi are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Harris to include the recording user profiles of Quershi, to facilitate social interaction among users. The suggestion/motivation to combine is that it would be obvious to try in order to allow help providers to effectively extend their certified expertise to additional areas as the provider’s qualifications improve (Col. 20 Lines 64-67 Quershi).
Harris teaches receiving an assessment, from the second user, of the performance of the action by the first user using the feature with respect to completion of the document by the first user (Par. 0025 Harris discloses a second user receiving the edit content as a subject message and indicating the request may be posted publicly);
and updating an objective rating component of the feature rating based on the performance of the action and updating a subjective rating component of the feature rating based on the assessment (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator, based upon a user’s review).

As to claim 2 Harris in combination with Quershi teaches each and every limitation of claim 1.
In addition Harris teaches further comprising:
accessing a user identification for the first user with respect to a third-party data store, transmitting a rating request to the third-party data store using the user identification (Par. 0048 Harris discloses providing the user with an opportunity to rate the collaborator. The collaborator being rated is seen as the third-party data store. The user is seen as the first user);
based on a response message from the third-party store, updating the feature rating (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator).

As to claim 3 Harris in combination with Quershi teaches each and every limitation of claim 1.
In addition Harris teaches wherein multiple versions of the feature rating are stored for the first user, the multiple versions segmented according to user characteristics (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component).

As to claim 6 Harris in combination with Quershi teaches each and every limitation of claim 1.
In addition Harris teaches wherein the log identifies a creation of an object with respect to the application (Par. 0021 Harris discloses a user generating a message in response to a request. Par. 0021 Harris discloses detecting a sequence of user actions).

As to claim 7 Harris in combination with Quershi teaches each and every limitation of claim 6.
In addition Harris teaches wherein the object is written content describing the feature (Par. 0021 Harris discloses a user describing the request feature action).

As to claim 8 Harris in combination with Quershi teaches each and every limitation of claim 7.
In addition Harris teaches further comprising: receiving a rating of the written content by a third user; and updating the feature rating based on the rating of the written content by the third user (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator, based upon a user’s review).

As to claim 9 Harris in combination with Quershi teaches each and every limitation of claim 1.
In addition Harris teaches further comprising: receiving a rating of the second user from the first user; and updating a user profile data structure of the second user based on the received rating of the second user (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator, based upon a user’s review).

As to claim 11 Harris teaches a system comprising: at least one processor (Par. 0030 Harris discloses a processor);
and a storage device comprising instructions, which when executed by the at least one processor, configure the at least one processor to perform operations: (Par. 0049 Harris discloses a storage);
accessing a log of activities of a first user that is completing a document of an application on behalf of a second user (Par. 0021 Harris discloses detecting a sequence of user actions. The sequence of user actions is seen as log of the activities performed by the first user.  Par. 0023 Harris discloses identifying a collaborator based upon the subject areas and documents that are associated with a collaborator.  The documents are seen as the log of activities. The collaborator is seen as the firs user);
the log of the activities comprising a data store with telemetry data indicating actions taken by the first user using features of the application to complete the document for the second user (Par. 0021 Harris discloses detecting a sequence of user actions. Par. 0039 Harris discloses a user is able to make a request for collaboration for a document. Par. 0046 Harris discloses a collaborator responding to a request to access/edit a document requested by a user);
Harris does not teach but Quershi teaches retrieving a user profile data structure for the first user that is completing the document on behalf of the second user (Fig. 10 and Col. 20 Lines 55-59 and Col. 21 Lines 5-10 Qureshi discloses a user finding a help provider to help complete projects for the user.  Projects are seen as documents. The help provider is seen as the user profile data structure of the first user.  The help provider is the first user.  The user receiving the help is the second user);
the user profile data structure identifying a set of ratings for the first user, including a feature rating for a feature of the features of the application in the telemetry data (Fig. 10, Col. 21 and Lines 5-10 and lines 40-45 Qureshi discloses the system using the ratings/rankings assigned to the providers based upon performance to determine whether to continue permitting the help providers to provide help services. The providers is ranked based upon specific categories.  The specific categories are seen as features of the application);
the feature rating indicating a proficiency of the first user with the feature of the application (Fig. 10, Col. 21 and Lines 5-10 and lines 40-45 Qureshi discloses the user searching for a help provider that is proficient in writing and economics and has a rating of at least 4 stars);
Harris and Quershi are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Harris to include the recording user profiles of Quershi, to facilitate social interaction among users. The suggestion/motivation to combine is that it would be obvious to try in order to allow help providers to effectively extend their certified expertise to additional areas as the provider’s qualifications improve (Col. 20 Lines 64-67 Quershi).
Harris teaches receiving an assessment, from the second user, of the performance of the action by the first user using the feature with respect to completion of the document by the first user (Par. 0025 Harris discloses a second user receiving the edit content as a subject message and indicating the request may be posted publicly);
and updating an objective rating component of the feature rating based on the performance of the action and updating a subjective rating component of the feature rating based on the assessment (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator, based upon a user’s review).

As to claim 12 Harris in combination with Quershi teaches each and every limitation of claim 1.
In addition Harris teaches the operations further comprising: accessing a user identification for the first user with respect to a third-party data store; transmitting a rating request to the third-party data store using the user identification (Par. 0048 Harris discloses providing the user with an opportunity to rate the collaborator. The collaborator being rated is seen as the third-party data store. The user is seen as the first user);
based on a response message from the third-party store, updating the feature rating (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator).

As to claim 13 Harris in combination with Quershi teaches each and every limitation of claim 11.
In addition Harris teaches wherein multiple versions of the feature rating are stored for the first user, the multiple versions segmented according to user characteristics (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component).

As to claim 16 Harris teaches a computer-readable storage device comprising instructions, which when executed by at least one processor, configure the at least one processor to perform operations comprising:
Accessing a log of activities of a first user that is completing a document of an application on behalf of a second user (Par. 0021 Harris discloses detecting a sequence of user actions. The sequence of user actions is seen as log of the activities performed by the first user.  Par. 0023 Harris discloses identifying a collaborator based upon the subject areas and documents that are associated with a collaborator.  The documents are seen as the log of activities. The collaborator is seen as the firs user);
the log of the activities comprising a data store with telemetry data indicating actions taken by the first user using features of the application to complete the document for the second user (Par. 0021 Harris discloses detecting a sequence of user actions. Par. 0039 Harris discloses a user is able to make a request for collaboration for a document. Par. 0046 Harris discloses a collaborator responding to a request to access/edit a document requested by a user);
Harris does not teach but Quershi teaches retrieving a user profile data structure for the first user that is completing the document on behalf of the second user (Fig. 10 and Col. 20 Lines 55-59 and Col. 21 Lines 5-10 Qureshi discloses a user finding a help provider to help complete projects for the user.  Projects are seen as documents. The help provider is seen as the user profile data structure of the first user.  The help provider is the first user.  The user receiving the help is the second user);
the user profile data structure identifying a set of ratings for the user, including a feature rating for a feature of the features of the application in the telemetry data (Fig. 10, Col. 21 and Lines 5-10 and lines 40-45 Qureshi discloses the system using the ratings/rankings assigned to the providers based upon performance to determine whether to continue permitting the help providers to provide help services. The providers is ranked based upon specific categories.  The specific categories are seen as features of the application);
the feature rating indicating a proficiency of the first user with the feature of the application (Fig. 10, Col. 21 and Lines 5-10 and lines 40-45 Qureshi discloses the user searching for a help provider that is proficient in writing and economics and has a rating of at least 4 stars);
Harris and Quershi are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Harris to include the recording user profiles of Quershi, to facilitate social interaction among users. The suggestion/motivation to combine is that it would be obvious to try in order to allow help providers to effectively extend their certified expertise to additional areas as the provider’s qualifications improve (Col. 20 Lines 64-67 Quershi).
Harris teaches receiving an assessment, from the second user, of the performance of the action by the first user using the feature with respect to completion of the document by the first user (Par. 0025 Harris discloses a second user receiving the edit content as a subject message and indicating the request may be posted publicly);
and updating an objective rating component of the feature rating based on the performance of the action and updating a subjective rating component of the feature rating based on the assessment (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator, based upon a user’s review).

As to claim 17 Harris in combination with Quershi teaches each and every limitation of claim 16.
In addition Harris teaches the operations further comprising: accessing a user identification for the first user with respect to a third-party data store; transmitting a rating request to the third-party data store using the user identification (Par. 0048 Harris discloses providing the user with an opportunity to rate the collaborator. The collaborator being rated is seen as the third-party data store. The user is seen as the first user);
based on a response message from the third-party store, updating the first feature rating (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component. Par. 0048 Harris discloses adjusting the rating of the collaborator).


As to claim 18 Harris in combination with Quershi teaches each and every limitation of claim 16.
In addition Harris teaches wherein multiple versions of the feature rating are stored for the first user, the multiple versions segmented according to user characteristics (Par. 0029 Harris discloses the rating information includes, how often the user as acted as a collaborator which is seen as object rating component. The rating information includes how effective the user is as a collaborator which is seen as the subjective rating component).



7.	Claims 4, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. U.S. Patent Application Publication No. 2015/0200893 (herein as ‘Harris’) in combination with Qureshi et al. U.S. Patent No. 8,666,961 (herein as ‘Qureshi’) and further in view of Rajwat et al. U.S. Patent Application Publication No. 2017/0270079 (herein as ‘Rajwat’).


As to claim 4 Harris in combination with Quershi teaches each and every limitation of claim 3.
Harris in combination with Quershi does not teach but Rajwat teaches further comprising: accessing user characteristics of the second user, the user characteristics including an age of the second user (Par. 0083 Rajwat discloses the user characteristics includes the user age);
and updating a version of the feature rating from the multiple versions of the feature rating in accordance with the age of the second user (Par. 0083 Rajwat discloses the aggregate score of the user is updated based upon the age of the user).
Harris and Rajwat are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Harris to include the recording user profiles of Rajwat, to facilitate social interaction among users. The suggestion/motivation to combine is that it would be obvious to try in order to provide content that is closely related between two users (Par. 0074 Rajwat).


As to claim 14 Harris in combination with Quershi teaches each and every limitation of claim 13.
Harris in combination with Quershi does not teach but Rajwat teaches the operations further comprising: accessing user characteristics of the second user, the user characteristics including an age of the second user (Par. 0083 Rajwat discloses the user characteristics includes the user age);
and updating a version of the feature rating from the multiple versions of the feature rating in accordance with the age of the second user (Par. 0083 Rajwat discloses the aggregate score of the user is updated based upon the age of the user).
Harris and Rajwat are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Harris to include the recording user profiles of Rajwat, to facilitate social interaction among users. The suggestion/motivation to combine is that it would be obvious to try in order to provide content that is closely related between two users (Par. 0074 Rajwat).

As to claim 19 Harris in combination with Quershi teaches each and every limitation of claim 18.
Harris in combination with Quershi does not teach but Rajwat teaches the operations further comprising: accessing user characteristics of the second user, the user characteristics including an age of the second user (Par. 0083 Rajwat discloses the user characteristics includes the user age);
and updating a version of the feature rating from the multiple versions of the feature rating in accordance with the age of the second user (Par. 0083 Rajwat discloses the aggregate score of the user is updated based upon the age of the user).
Harris and Rajwat are analogous art because they are in the same field of endeavor, collaborating on content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the content collaboration of Harris to include the recording user profiles of Rajwat, to facilitate social interaction among users. The suggestion/motivation to combine is that it would be obvious to try in order to provide content that is closely related between two users (Par. 0074 Rajwat).


8.	Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. U.S. Patent Application Publication No. 2015/0200893 (herein as ‘Harris’), in combination with Qureshi et al. U.S. Patent No. 8,666,961 (herein as ‘Qureshi’) and further in view of Chen et al. U.S. Patent Application Publication No. 2007/0179958.


As to claim 10 Harris in combination with Quershi teaches each and every limitation of claim 1.
Harris in combination with Quershi does not teach but Chen teaches comprising: establishing a collaborative editing session with respect to another document, over a network connection, between a third user and the first user based upon the feature rating and availability of the first user (Par. 146 Chen discloses the collaboration session is established based upon the available participants and the ranking of the participants).


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  February 26, 2021Examiner, Art Unit 2159         
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159